EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of China Elite Information Co., Ltd. (the “Company”) for the three month period ended February 28, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Li Kin Shing, President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 15, 2013 By /s/ Li Kin Shing Li Kin Shing President, Chief Executive Officer and Chief Financial Officer
